Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 4 – 7 and 11 - 18 in the reply filed on September 29th, 2021 is acknowledged.  Claims 1 – 3 and 8 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 7 and 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asada (JP-2010119335-A) (Translation provided).  The paragraph numbers of Asada are taken from the translation.
Regarding claims 4 – 7, Asada teaches using allulose, also known as D-psicose, as a growth inhibitor of the fungus Aspergillus oryzae [0022].  Allulose inhibits sporulation and promotes “colony growth”, which is defined as preventing the fungus from growing outward, instead staying as a compact colony [0017].  Rare sugars (defined as a sugar found in small qualities in nature) such as allulose can be used in the brewing industry where it can prevent contamination from spores and greatly improve the fermentation process [0017, 0026].  A. oryzae is used in making sake, which is known as a Japanese rice wine [0019].  It would have been obvious to a person having ordinary skill in the art to add allulose to sake during brewing so as to prevent spore contamination and to improve the fermentation process.
Regarding claims 11 – 14, Asada teaches growing A. oryzae with allulose as the only saccharide, where allulose induces colony-like growth [0027, 0029].  This would make 100 parts by weight of allulose 100 parts by weight of the saccharide.  A. oryzae is used in making sake, which is known as a Japanese rice wine [0019].  Allulose can be used in the brewing industry where it can prevent contamination from spores and greatly improve the fermentation process [0026].  It would have been obvious to a person having ordinary skill in the art to add allulose as the only saccharide to sake during brewing so as to prevent spore contamination and to improve the fermentation process.
Regarding 15 – 18, Asada teaches growing A. oryzae with only allulose where allulose induces colony-like growth [0027, 0029].  As allulose is the only saccharide present, the saccharides are free from sucrose and/or glucose.  A. oryzae is used in making sake, which is known as a Japanese rice wine [0019].  Allulose can be used in the brewing industry where it can prevent contamination from spores and greatly improve the fermentation process [0026].  It would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791